Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicant’s comment regarding lack of examiner’s initials in the 1449 form mailed on 12/3/21, which occurred due to an error, a substitute 1449 form with Examiner’s initials is hereby attached to this office action.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mr. Bruce E. Kramer on 3/8/22.
Examiner’s Amendment to Claims:

Cancel claim 9.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 and 7-8 are directed to a method for producing an inositol derivative, comprising:
 a step of reacting inositol and dextrin in the presence of cyclodextrin glucanotransferase to generate an inositol derivative in which a sugar is bonded to the inositol, and to obtain a solution containing the inositol derivative and the cyclodextrin glucanotransferase; and
 a step of removing the cyclodextrin glucanotransferase in the solution using an ultrafiltration membrane, 

 Claimed method is free of prior art. Further, the prior art fails to suggest such specifically claimed method. Hence, said method is also non-obvious.
Claims 1-5 and 7-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656